860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lynn MEADOR, Plaintiff-Appellant,v.CABINET FOR HUMAN RESOURCES;  Marvin Hood;  Sandy Allnutt;Marian McKinney, Defendants-Appellees.
Nos. 88-5613, 88-5614.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
Plaintiff Meador moves to proceed in forma pauperis and moves to amend his complaint on appeal from the district court's judgment dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Meador is a resident of Bowling Green, Kentucky.  The defendants are the Kentucky Cabinet of Human Resources, two Cabinet supervisors, and one Cabinet social worker.  Meador alleges that the defendants negligently placed his children in a foster home where the children were sexually abused.


3
The district court granted the defendants' motion to dismiss.  The court held that Meador had no standing to sue for the deprivation of the civil rights of his children.   Tyree v. Smith, 289 F.Supp. 174, 175 (D.C.Tenn.1968).  The court also held that Meador's allegations of negligence were inadequate to state a claim.  Fed.R.Civ.P. 12(b).


4
We agree with the conclusion of the district court on the standing issue.  Meador has no right to sue on his own behalf for the deprivation of the civil rights of his children.


5
Accordingly, the motion for in forma pauperis status is granted.  The motion to amend the complaint is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.